Opinion issued October 6, 2016




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                           ————————————
                             NO. 01-16-00531-CV
                          ———————————
   IN RE ALLSTATE FIRE AND CASUALTY INSURANCE COMPANY
                  AND LISA GRAVES, Relators



           Original Proceeding on Petition for Writ of Mandamus


                        MEMORANDUM OPINION

      On July 1, 2016, relators Allstate Fire and Casualty Insurance Company and

Lisa Graves filed a petition for writ of mandamus, requesting that we compel the

trial court to amend its October 23, 2014 order to abate discovery on extra-
contractual and bad faith claims until there has been a full and final resolution of the

breach of contract claims in the underlying lawsuit.*

      Counsel for the real parties in interest has notified that court that the case was

tried to a jury, and the trial court entered a final judgment. Relators agree that their

petition is moot.

      Accordingly, the petition for writ of mandamus is dismissed as moot.

                                   PER CURIAM

Panel consists of Justices Bland, Massengale, and Lloyd.




*
      The underlying case is Charlene T. Howard and William D. Howard v.
      Allstate Fire & Casualty Insurance Company and Lisa Graves, cause number
      14-DCV-215228, pending in the 434th District Court of Fort Bend County,
      Texas, the Honorable James H. Shoemake presiding.

                                           2